Citation Nr: 1451060	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-27 122	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's net worth constitutes a bar to payment of pension benefits for the period from September 21, 2010, to March 15, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He is the recipient of numerous awards and decorations, to include the Purple Heart with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office and Pension and Management Center (referred to herein collectively as the 'agency of original jurisdiction' or 'AOJ') in St. Paul, Minnesota. 

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  However, the documents in the Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issue for consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period from September 21, 2010, to March 15, 2012, the Veteran had a net worth in excess of that legally allowed for payment of pension benefits.


CONCLUSION OF LAW

Payment of pension benefits for the period from September 21, 2010, to March 15, 2012, is barred due to excessive net worth.  38 U.S.C.A. §§ 1521, 1522, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.102, 3.271, 3.272, 3.274, 3.275, 3.277 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The decision of the United States Court of Appeals for Veterans Claims in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In the instant case, the Board notes that, while the nature of the Veteran's financial status, to include expenses, was requested from him in November 2010 and June 2012, it does not appear that the Veteran was provided with pre-adjudicatory VCAA notice regarding his claim for pension.  However, the December 2010 decision letter informed the Veteran that his net worth was sufficient to meet his living at expenses at the current time.  He was further advised of the definition of net worth as well as the items included and excluded from such calculation.  In addition, such letter notified the Veteran of the requirements for qualify for pension benefits, to include those involving the nature of his service, his age or the fact that he is permanently and totally disabled, and that his net worth and income do not exceed certain requirements.  Furthermore, the December 2010 letter informed the Veteran of the type of information regarding his financial status that would assist in adjudicating his claim and provided him with the appropriate forms.  The Board finds that, based on such notice, a reasonable person could have been expected to understand what was needed to substantiate the claim.
 
In addition, the Board finds that the duty to assist has been satisfied.  Various records pertaining to the Veteran's financial status for the period in question have been obtained, and this evidence is sufficient to make the determination required herein.  There is no indication that there are relevant outstanding records that have not been requested or obtained.  

In short, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.271, 3.274.

In this case, the AOJ found that, based on financial information submitted in conjunction with the Veteran's September 21, 2010, application for VA pension benefits, his net worth was in excess of that legally allowed for payment of nonservice-connected pension benefits.  The AOJ later determined that the net worth of the Veteran, who otherwise met basic eligibility criteria for pension benefits, did not preclude payment of such benefits effective from March 16, 2012.  The Veteran asserts, based essentially on the financial hardship resulting from the bar to pension benefits prior to March 16, 2012, that his net worth should not be considered to be a bar to pension benefits for the period from the filing of his claim on September 21, 2010, to March 15, 2012.  

The provisions of 38 C.F.R. § 3.271 provide that, in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  

Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a Veteran is considered in a determination of whether or not pension benefits are warranted.  In this regard, 38 C.F.R. § 3.274 provides that a Veteran's net worth is related to his or her pension entitlement.  Specifically, pension shall be denied or discontinued when the corpus of the estate of the Veteran, and of the Veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance. 

Further, 38 C.F.R. § 3.275 provides the criteria for evaluating net worth.  The following rules are for application in determining the corpus of estate or net worth of a Veteran.  The terms corpus of estate and net worth mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following:  Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in 38 C.F.R. § 3.250(b)(2) is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and the claimant's dependents. 

The provisions of 38 C.F.R. § 3.277 provide certain eligibility reporting requirements.  There must be evidence of entitlement.  As a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased, and, in the case of a child applying for or in receipt of pension in his or her own behalf, of any person with whom such child is residing who is legally responsible for such child's support.  There is an obligation to report changes in factors affecting entitlement. Any individual who has applied for or receives pension must promptly notify the Secretary in writing of any change affecting entitlement in any of the following: (1) Income; (2) Net worth or corpus of estate; (3) Marital status; (4) Nursing home patient status; (5) School enrollment status of a child 18 years of age or older; or (6) Any other factor that affects entitlement to benefits under the provisions of this Part. 

With regard to 38 C.F.R. § 3.277, as noted, as a condition of granting or continuing pension, the VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person.  VA requires that this information be listed in an application for VA pension benefits. 

Based upon the data reported by the Veteran, the AOJ prepared a Corpus of Estate Determination in December 2010 reporting the Veteran's monthly income to be $4,136.83 and monthly expenses to be $8,058.00; as such, monthly expenses were reported to exceed income by $3,921.17.  The Veteran reported a total estate of $92,l40.59.  Based on this information, the AOJ calculated that the Veteran's net worth would cover his and his wife's medical and living expenses for at least 23 months without any resulting hardship.  Following the preparation of a Corpus of Estate Determination in March 2013 in which it was determined that the Vetean's net worth had been depleted to $57,065.37, the AOJ determined that the Veteran's net worth was not excessive for pension benefits.  As such, he was ultimately awarded pension benefits effective March 16, 2012.  

Based on a spreadsheet submitted by the Veteran, by February 2012, his "monthly  saving balance" had been depleted to $53,342.06.  The Board also acknowledges the argument submitted by the Veteran in his November 2011 notice of disagreement, wherein he reported that the costs of daily living had depleted the amount of money in his checking and savings accounts in the course of only one year to a total of approximately $78,372. 99 and he estimated that he would run out of money within nine and a half months.  However, in light of the size of the Veteran's financial assets as reported prior to March 16, 2012, the Board concludes that some part of such could have been utilized for the purpose of the living costs of the Veteran and his wife, including any necessary medical expenses.  

The Board acknowledges that a Veteran is not expected to exhaust completely his assets for the purpose of establishing entitlement to nonservice-connected pension benefits.  Nevertheless, because of the demonstrated net worth during the period in question, the Board finds that it is reasonable to expect that some portion of the Veteran's assets should have been consumed to defray the costs of his maintenance from September 21, 2010, to March 15, 2012.  There is no indication that any of the factors cited in 38 C.F.R. § 3.275 may be applicable to reduce the corpus of the estate for the period in question, or that such inclusion would reduce the Veteran's net worth to the point where pension could be granted for such period.  Accordingly, the Board concludes that for the period from September 21, 2010, to March 15, 2012, Veteran's net worth was a bar to receipt of VA pension benefits.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 3.274, 3.275.

For the above reasons, the Board finds that, for the period from September 21, 2010, to March 15, 2012, the Veteran had a net worth in excess of that legally allowed for payment of pension benefits.  Therefore, payment of pension benefits during such time period is barred.  In reaching this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, such doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The Veteran's net worth constitutes a bar to payment of pension benefits for the period from September 21, 2010, to March 15, 2012; the appeal is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


